ORDER

PER CURIAM.
Appellant Gustavus A. Buder III appeals the judgment ordering the return of $100,000 earnest money to respondent Premier Communities Corporation. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).